       Case 1:19-cv-00746-JCH-JFR Document 27 Filed 02/09/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LEROY MARTINEZ,

       Plaintiff,

v.                                                                  No. 19-cv-746 JCH/JFR

MARY LOU KERNS, et al,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Plaintiff’s pro se motions to excuse monthly

payments and reopen this case (Docs. 23, 24, 25). Plaintiff seeks to set aside the Memorandum

Opinion and Judgment dismissing his 42 U.S.C. § 1983 civil rights action. See Docs. 19, 20

(together, the “Dismissal Ruling”). The Court entered the Dismissal Ruling after Plaintiff failed

to make an initial partial payment of $20.78 by the March 26, 2020 deadline. See Docs. 19, 20.

Such payment is required by statute. See 28 U.S.C. § 1915(b). Section 1915(b) requires inmates

to make an initial partial payment equal to 20% of their average monthly deposits or average

monthly balance, whichever is greater. Plaintiff’s financial statements reflect he had sufficient

income to pay the initial partial filing fee. See Doc. 14. However, in the months after filing this

case, Plaintiff made at least $124.21 in commissary purchases, which – when combined with other

fees for ice cream, popcorn, and postage – temporarily lowered the account balance to $2.82. See

Doc. 18 at 1.

       The Tenth Circuit holds that “where a prisoner has sufficient income to pay a monthly

partial filing fee and instead spends his money on amenities at the prison canteen, he cannot be

excused for failing to make the required partial payments.” Cosby v. Meadors, 351 F.3d 1324,
       Case 1:19-cv-00746-JCH-JFR Document 27 Filed 02/09/21 Page 2 of 4




1327 (10th Cir. 2003). Rule 41 “allow[s] a district court to dismiss the action for failure to comply

with … a court order requires partial payments.” Id. Accordingly, the Court determined Plaintiff

did not show cause for his failure to make an initial partial payment and dismissed this case without

prejudice to refiling. See Docs. 19, 20.

       Because Plaintiff is pro se, the Dismissal Order explained that the only practical

consequence is that he would have to fill out a new complaint and in forma pauperis application

to pursue his claims. The claims arose in August and November of 2018, and they will not be

time-barred if filed before August of 2021. See Doc. 1 at 2. Section § 1983 violations occurring

in New Mexico are governed by the three-year personal injury statute of limitations contained in

N.M. Stat. Ann. § 37-1-8 (1978). See Varnell v. Dora Consol. Sch. Dist., 756 F.3d 1208, 1212

(10th Cir. 2014); McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011) (The statute of

limitations under § 1983 “is dictated by the personal injury statute of limitations in the state in

which the claim arose.”). The Dismissal Order also clarified that it will not count as a “strike”

under the three-strikes rule governing civil prisoner complaints.          See 28 U.S.C. § 1915(g)

(Prisoners generally cannot proceed in forma pauperis if three prior prison-complaints were

dismissed as frivolous, malicious, or for failure to state a claim). The Clerk’s Office mailed

Plaintiff a copy of the form § 1983 complaint and a blank in forma pauperis application, in the

event he wished to refile his claims.

       Rather than filing a new case, Plaintiff paid the $20.78 initial partial filing fee in this closed

case and filed the instant motions to reconsider. Because the motions were filed within twenty-

eight days after entry of the Dismissal Ruling, the Court will therefore analyze them under Fed. R.

Civ. P. 59(e). See Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991); Manco v.


                                                   2
       Case 1:19-cv-00746-JCH-JFR Document 27 Filed 02/09/21 Page 3 of 4




Werholtz, 528 F.3d 760, 761 (10th Cir. 2008). Grounds for setting aside the Dismissal Ruling

include: “(1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A district court has considerable

discretion in deciding whether to disturb a judgment under Rule 59(e). See Phelps v. Hamilton,

122 F.3d 1309, 1324 (10th Cir. 1997).

       Having considered the record and Plaintiff’s arguments, the Court finds no grounds to

reopen this case. Plaintiff does not cite new evidence or a change in the law. He alleges the

failure to timely pay the initial partial filing fee was due to prison delays outside of his control.

See Doc. 24 at 1-4. Accepting this allegation as true, it does not describe a manifest injustice.

Plaintiff did not seek an extension of the payment deadline while the case was still open. His only

response to the IFP Order were two notices reflecting a change in financial status, which shows he

made commissary purchases after the case was filed. See Docs. 17, 18. And, as described above,

Plaintiff can still raise his claims in a new civil rights case. Plaintiff will not even have to make

another initial partial payment if he qualifies for in forma pauperis status in the new case. He is

no longer incarcerated, and the initial payment framework of § 1915(b) only applies to inmates.

       For these reasons, the Court will deny Plaintiff’s motions to reconsider the Dismissal

Order. See Docs. 23, 24, 25. The Clerk’s Office will send Plaintiff another form § 1983

complaint and application to proceed in forma pauperis, if he still wishes to pursue his claims in a

new case.

       IT IS ORDERED that Plaintiff’s Motions to Reconsider/Reopen This Case (Docs. 23, 24,

and 25) are DENIED.


                                                 3
      Case 1:19-cv-00746-JCH-JFR Document 27 Filed 02/09/21 Page 4 of 4




       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Plaintiff a form § 1983

complaint and a form in forma pauperis motion, should he wish to file a new case.



                                               _______________________________________
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                               4
